DETAILED ACTION
Status of claims
Claims 1-20 are pending and under examination in the instant office action. 	
The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of listed patents and co-pending applicants has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuefen Zhou on Oct. 26, 2021.
Claims are amended as follows:
In claim 1, delete the entire text and replace with the following: 
--A method of increasing dextromethorphan plasma levels, comprising co-administering bupropion and dextromethorphan once a day or twice a day for at least 8 consecutive days to a human being who is an extensive metabolizer of dextromethorphan in need of treatment with dextromethorphan; wherein about 100 mg to about 220 mg of bupropion hydrochloride, or a max of dextromethorphan on the eighth day that is at least about 15 times the Cmax of dextromethorphan that would result from administering the same daily dose of the dextromethorphan without the bupropion for eight consecutive days.  
In claim 2, delete [amount] in line 4 and replace with --daily dose--.
In claim 3, delete [70] in line 1 and replace with --100--.
In claim 5, delete [75 ng/mL to 158] in line 2 and replace with --69 ng/mL to about 154--.
In claim 10, delete [75 mg/ml] in line 2 and replace with --69 ng/mL--.
In claim 14, delete [the Cmin of dextromethorphan on the eighth day is about 50 mg/mL to 119 mg/mL] in lines 1-2 and replace with --AUC0-12 of bupropion on the eighth day is at least 600 ng∙hr/mL --.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of US 2002/0035105 (cited in the IDS filed on 4/27/2021) teach a methods of alleviating neuropathic pain by co-administering an antidepressant and a NMDA antagonist and discloses bupropion as one of antidepressants and dextromethorphan one of NMDA antagonists. However, the prior art does not specifically teach administering dextromethorphan in combination with bupropion once or twice a day for at least 8 consecutive days and the human being is an max of the dextromethorphan on Day 8 that is at about 15 to 1000 times the Cmax of the dextromethorphan achieved by administering the same daily dose of the dextromethorphan without the bupropion for 8 consecutive days as claimed.  Also, US 2005/0203125 (cited in the IDS filed on 4/27/2021) teaches a method of treating neurological disorders such as depression by administering dextromethorphan in combination with quinidine which is a CYP2D6 enzyme inhibitor. However, US 2005/0203125 does not teach bupropion. While bupropion is known CYP2D6 enzyme inhibitor as evidenced by Tod et al. (cited in the IDS filed on 4/27/2021), Güzy et al. (cited in the IDS filed on 4/27/2021) disclose that after the treatment with bupropion for 3 day it was discontinued due to adverse effects such as restlessness and insomnia (p437, col 1, para 1) and bupropion was also known to increase risk of seizure and suicide (see Wellbutrin Label, cited in the IDS filed on 4/27/2021). Thus, one of ordinary skill in the art would not have been motivated to select bupropion among many known CYP2D6 inhibitors in place of quinidine and administer it with dextromethorphan once or twice a day for at least 8 consecutive days because there is no reasonable expectation of success. In addition, the cited references fail to teach unexpected results of the claimed method: much higher increase of dextromethorphan plasma level than predicted and unexpectedly higher conversion of extensive metabolizers to poor metabolizers compared to other CYP2D6 inhibitors such as fluoxetine and paroxetine which were known to be equally effective to quinidine and more potent than bupropion in CYP2D6 inhibition as evidenced by Tod. Thus, the instant claims are found to be novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1-20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611